DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1 and 3-15 are pending (claim set as filed on 06/08/2022).
		
Priority
	This application filed on 12/10/2018 has a provisional application no. 62/597,446 filed on 12/12/2017.

Withdrawal of Rejections
The response and amendments filed on 06/08/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvari (Stem cell isolation by a morphology-based selection method in postnatal mouse ovary, 2015). 
	Parvari’s general disclosure relates to isolation methods of ovarian germ stem cells from murine ovaries (see abstract).
Regarding claims 1 and 3, Parvari discloses that embryonic stem cell-like cells can be yielded from neonatal mouse ovaries (see page 671, right col.). Parvari teaches embryonic tissue was physically and chemically treated to obtain a cell pellet wherein the cell pellet was resuspended and counted using a Neubauer slide. 2×106 cells were transferred per 100 mm culture dish in about 3 mL of murine embryonic fibroblast (MEF) growth medium and maintained at 5% CO2 and 37°C for 24 h. MEF were trypsinized and replated on gelatin-coated (0.1%) 4-well plates at a density of 50,000 to 60,000 cells/cm². Parvari teaches “colony forming cells from ovarian cells that had been seeded onto an murine embryonic fibroblast (MEF) monolayer” (see abstract and pages 671-672: Materials and Methods section).
Regarding claims 5-6 and 11-13, Parvari teaches “the cell pellet was resuspended and then passed through a 70 μm nylon cell strainer. A pre-plate culture was performed for 30 min to decrease fibroblast contamination. The buoyant cells were transferred onto gelatin-coated 60 mm culture dishes in DMEM supplemented with 0.1 mM β-mercaptoethanol 1% (v/v) nonessential amino acids, 2 mM L-glutamine, 1% (v/v) lyophilized mixture of penicillin and streptomycin, 5000 units/mL mouse leukemia inhibitory factor (LIF), and 15% (v/v) FBS at 37°C under 5% CO2 in a humidified air atmosphere. After cultivation of total ovarian cells on gelatin-coated dishes for 7 to 10 days, ovarian stem cells formed small colonies (i.e. spheroids or ovaroids) and showed their typical morphology” (see page 672: Isolation of neonatal ovarian stem cell-like cells using cell morphology and Figure 1).  
Regarding claim 9, Parvari teaches “we isolated and cultured GSCs based on their colony-forming ability. Isolated cells formed embryonic body-like structures. We isolated a population of small, round cells from mouse ovaries. The small size of these cells and their embryonic characters were similar to very small embryonic-like cells (VSEL)” (see page 674). 
Regarding claim 14, Parvari teaches expression of germ and stem cell specific genes (Oct-4, Nanog, Fragilis, C-kit, Dazl, and Mvh) was analyzed by reverse transcription-polymerase chain reaction (RT-PCR) (see page 672-673 and Table 1). 
Regarding claim 15, Parvari verified the presence of ovarian stem cell-like cells in neonatal mouse ovaries and further discloses that stem cells with embryonic character were found in human tissues (see page 676, right col.).

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parvari as applied to claims 1, 3, 5-6, 9, and 11-15 above, and in view of Tilly (US 2016/0237402 A1). 
Parvari’s disclosure is discussed above.
However, Parvari does not teach: the cell culture density (claims 4 and 10); filtering mature oocytes with a 40 µm filter mesh (claim 7); or ovaroids with a diameter between 50-100 µm (claim 8).
Tilly’s general disclosure relates to cell culture methods for the directed differentiation of multi-potent cells, female germ line stem cells, or oogonial stem cells into mature oocytes and granulosa cells (see abstract & ¶ [0016], [0028]). Tilly teaches a density of 2x103 cells per well (see ¶ [0041]-[0042]). Tilly discloses that the diameter of a maturing oocyte varies from species to species and is identifiable by one skilled in the art. For example, a human oocyte may have a diameter greater than about 10-200 µm (see ¶ [0104]-[0105]). Tilly teaches a filtration (35-μm pore size) (see ¶ [0166]). 
At the time of filing, the claimed limitations of cell density, cell diameter, or filter size would have been prima facie obvious to one of ordinary skill in the art following the guidance of the cited prior art references. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02 (I)). Both of the references of Parvari and Tilly, as a whole, are directed to the formation of small colonies or populations from ovarian tissue co-cultured with mouse embryonic fibroblasts for isolation and characterization thereof. One of ordinary skill in the art would have recognized that such cell density, cell diameter, or filter size are variable parameters which is dependent upon, for example, the multi-well size used or species from which the ovary tissues are obtained. For example, Parvari discloses 4-well plates at a density of 50,000 to 60,000 cells/cm², a 70 μm nylon cell strainer (i.e. filter), and Tilly discloses a density of 2x103 cells per well and that the diameter of the cell can be readily determined by one of ordinary skill in the art (MPEP 2144.05). In other words, absent evidence of criticality, a person having ordinary skill in the art would readily practice widely to optimize the cell culture density for the desired formation of spheroids (ovaroids) colony formation and select the appropriate sized filter to isolation or harvesting of oogonial stem cells. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art. 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 06/08/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing pages 5-6 of the remarks) that Parvari does not teach a three-dimensional culture in one of an agarose-coated plate, a hanging drop, or a microwell, this argument is not persuasive because Parvari does teach using a 4-well plates for murine-embryonic fibroblast (MEF) preparation (see Parvari at page 672, upper left col.) which under the broadest reasonable interpretation reads on the claim limitation of a microwell. In particular, Parvari prepares “ovarian cells on gelatin-coated dishes for 7-10 days, ovarian stem cells formed small colonies and showed their typical morphology. These colonies were mechanically removed using a capillary pipette, and transferred onto the inactivated MEF monolayer. The colonies were passaged at intervals of 3 days and the medium was changed daily” (see Parvari at page 672, middle left col.).
In response to Applicant’s argument (addressing page 6 of the remarks) that “Parvari further fails to disclose that OSCs have a germ cell-specific marker for 60 passages”, this argument is not persuasive because amended claim 14 is interpreted as an intended result wherein the MPEP at 2111.04 (I) states that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. In other words, since base claim 1’s active steps and conditions are taught by the prior art, then the claimed characteristics should be natural features of the prior art’s process. Parvari does disclose expression of germ and stem cell specific genes (Oct-4, Nanog, Fragilis, C-kit, Dazl, and Mvh) was analyzed by reverse transcription-polymerase chain reaction (RT-PCR) (see page 672-673 and Table 1). Thus, there is reason to believe the prior art’s cells would also have germ cell-specific markers albeit being silent on some markers (MPEP 2112.02: Process Claims and principles of inherency).
In response to Applicant’s arguments (addressing page 7 of the remarks) that Tilly fails to disclose using a filter with a 40 µm filter, a diameter and density and therefore not equivalent to the claimed ovaroids, this argument is not persuasive because the prior office action stated that the claimed limitations of cell density, cell diameter, or filter size would have been prima facie obvious to one of ordinary skill in the art following the guidance of the cited prior art references. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02 (I)). Both of the references of Parvari and Tilly, as a whole, are directed to the formation of small colonies or populations from ovarian tissue co-cultured with mouse embryonic fibroblasts for isolation and characterization thereof. In particular, the primary reference of Parvari is directed to isolation and culture of GSCs based on their colony forming ability and morphological analysis thereof (see Parvari at page 674). In other words, absent evidence of criticality, a person having ordinary skill in the art would readily practice widely to optimize the cell culture density for the desired formation of spheroids (ovaroids) colony formation and select the appropriate sized filter to isolation or harvesting of oogonial stem cells. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Parvari in view of Baharvand (US 2015/0037883 A1) - previously cited.
Parvari’s disclosure is discussed above.
However, Parvari does not teach: a hanging drop (claim 1’s amended limitation).
Baharvand is generally related to a field of isolation and maintenance of the stem cells (see abstract & ¶ [0001]). Baharvand teaches embryonic stem cells are trypsinized and cultured at density of 800 cells/20 μL hanging drops for 2 days in mouse embryonic stem cells medium (see ¶ [0051], [0080], [0093]). 
	It would have been obvious to one of ordinary skill in the art to employ a hanging drop such as taught by Baharvand in the method of Parvari. To one of ordinary skill in the art, the use of a hanging drop for cell cultivation is already known in the art and the MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; (b) Simple substitution of one known element for another to obtain predictable results. Thus, the use of a hanging drop for culturing ovarian cells would have been deemed readily predictable combinations of prior art elements. The ordinary artisan would have had a reasonable expectation of success as both reference are in the same field of endeavor directed to cell culture. 

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653